United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.Y., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPORT ACTIVITY, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Orville Theel, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1857
Issued: October 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant timely appealed the February 4, 2010 merit
Office of Workers’ Compensation Programs, which granted a schedule award.
appealed the June 23, 2010 nonmerit decision, which denied reconsideration.
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.1

decision of the
He also timely
Pursuant to 20
schedule award

ISSUES
The issues are: (1) whether appellant has greater than 12 percent impairment of the right
upper extremity; and (2) whether the Office properly denied his April 1, 2010 request for
reconsideration under 5 U.S.C. § 8128(a).
1

Appellant initially requested oral argument before the Board. However, in subsequent correspondence he
indicated that, while he was willing to attend oral argument, he thought it was “unnecessary” because he had already
submitted all the supporting medical documents to the Office. As discussed infra, rather than conduct oral
argument, the Board believes that appellant’s interest would be better served by remanding the case to the Office for
issuance of a proper decision based upon a thorough review of all relevant evidence of record. Accordingly, the
Board acting within its discretion denies appellant’s request for oral argument pursuant to 20 C.F.R. § 501.5 (2009).

FACTUAL HISTORY
Appellant, a 61-year-old air conditioning equipment mechanic, has an accepted claim for
right shoulder sprain and right rotator cuff tear, which occurred on January 29, 2008.2 On
February 4, 2010 the Office granted a schedule award for 12 percent impairment of the right
upper extremity. The award covered a period of 37.44 weeks from February 2 through
October 22, 2009. The Office based the schedule award on the August 12, 2009 report of its
district medical adviser (DMA), who in turn relied upon the February 2, 2009 report of
Dr. Wayne T. Johnson, a Board-certified orthopedic surgeon.3
On April 1, 2010 appellant requested reconsideration.4 The request was accompanied by
Dr. Johnson’s February 15, 2010 office notes. He indicated that it had been a year since he last
examined appellant. Dr. Johnson provided physical examination findings, shoulder range of
motion measurements. He noted that overall there were some minor changes both for
improvement and deterioration, but he did not see any change in appellant’s disability rating,
which Dr. Johnson previously found to be 18 percent of the right upper extremity.
By decision dated June 23, 2010, the Office denied appellant’s request for
reconsideration noting, inter alia, that the request did not include “new and relevant evidence.”
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,

2

Appellant’s torn rotator cuff was surgically repaired on February 25, 2008.

3

Dr. Johnson, who previously operated on appellant’s right shoulder, found 18 percent impairment of the right
upper extremity. While he stated that his rating was based on the 5th edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (2001), Dr. Johnson did not identify the particular table(s) he
relied upon in calculating appellant’s impairment. The DMA reviewed Dr. Johnson’s February 2, 2009 examination
findings under both the 5th and 6th editions of the A.M.A., Guides, and in both instances found no more than 12
percent right upper extremity impairment due to loss of motion in the shoulder.
4

Appellant submitted a similar request on February 19, 2010. After acknowledging the initial reconsideration
request on February 24, 2010, the Office sought clarification as to whether appellant was requesting review of the
February 4, 2010 schedule award or requesting an additional schedule award. He filed the April 1, 2010 request for
reconsideration in response to the Office’s March 29, 2010 correspondence. Appellant clarified that he was in fact
challenging the February 4, 2010 schedule award based on what he perceived to be an unresolved conflict in medical
opinion between the DMA and Dr. Johnson.
5

For total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).

2

5 U.S.C.

Guides as the appropriate standard for evaluating schedule losses.6 Effective May 1, 2009,
schedule awards are determined in accordance with the 6th edition A.M.A., Guides (2008).7
ANALYSIS -- ISSUE 1
Although the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the 6th edition of the A.M.A., Guides, the shoulder regional grid, Table 15-5,
A.M.A., Guides 401-05, provides that, if loss of motion is present, the impairment may
alternatively be assessed using section 15-7, range of motion (ROM) impairment.8 A range of
motion impairment stands alone and is not combined with a diagnosis-based impairment.9 In his
August 12, 2009 report, the DMA explained that the alternative diagnosis-based impairment
rating would not be as great as the ROM rating, and therefore, the ROM assessment was the
better impairment model.
The Office properly determined that appellant had 12 percent impairment of the right
upper extremity due to loss of motion in the shoulder. While appellant’s surgeon did not rate his
impairment under the 6th edition of the A.M.A., Guides, the DMA was able to apply
Dr. Johnson’s February 2, 2009 examinations findings to the latest edition of the A.M.A.,
Guides. According to Table 15-34, A.M.A., Guides 475, flexion of 140 degrees represents three
percent impairment of the upper extremity. Abduction of 120 degrees also represents three
percent upper extremity impairment under Table 15-34, and 40 degrees of internal rotation
represents four percent upper extremity impairment. Lastly, 10 degrees of external rotation
represents two percent impairment under Table 15-34. Adding the above-noted shoulder ROM
impairments results in 12 percent impairment of the right upper extremity as correctly noted by
the DMA in his August 12, 2009 report. Accordingly, when the Office issued its February 4,
2010 schedule award the medical evidence of record did not demonstrate a greater impairment
than the 12 percent awarded.
LEGAL PRECEDENT -- ISSUE 2
The Office has the discretion to reopen a case for review on the merits.10 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.11
6

20 C.F.R. § 10.404.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).
8

See section 15-7, A.M.A., Guides 459, 461.

9

Id. at 461.

10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606(b)(2).

3

When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application without reopening
the case for a review on the merits.12
ANALYSIS -- ISSUE 2
In his April 1, 2010 request for reconsideration appellant specifically noted that he
enclosed a recent report from his doctor dated February 15, 2010. The Office’s June 23, 2010
decision makes no mention of Dr. Johnson’s February 15, 2010 report. It only acknowledged
receipt of appellant’s “letter” requesting reconsideration. Furthermore, the Office found that
appellant’s request did not include “new and relevant evidence.” Most likely, it simply
overlooked Dr. Johnson’s February 15, 2010 report, which did include new examination
findings. This evidence is both new and relevant, and the Office should have referred the
doctor’s latest report to its DMA as it had similarly done with Dr. Johnson’s February 2, 2009
report. Further merit review is appropriate where appellant submits relevant and pertinent new
evidence not previously considered by the Office.13 The Board finds that appellant submitted
relevant and pertinent new evidence with his April 1, 2010 request for reconsideration, thereby
satisfying the third requirement under 20 C.F.R. § 10.606(b)(2).14 Consequently, appellant is
entitled to a review of the merits of his schedule award claim.15 The case shall be remanded to
the Office for merit review followed by the issuance of an appropriate de novo decision.
CONCLUSION
Appellant failed to establish that he has greater than 12 percent impairment of the right
upper extremity. The Board further finds that the Office improperly denied his April 1, 2010
request for reconsideration.

12

Id. at § 10.608(b).

13

Id. at § 10.606(b)(2)(iii).

14

Id.

15

Id. at § 10.608(b).

4

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed. However, the Office’s June 23, 2010 decision is
set aside and the case remanded for further action consistent with this decision.
Issued: October 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

